NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5761-14T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ANTONIO D. HALL,

        Defendant-Appellant.

________________________________

              Submitted March 14, 2017 – Decided July 6, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from the Superior Court of New
              Jersey,   Law   Division,  Camden County,
              Indictment No. 14-07-2030.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Marcia Blum, Assistant Deputy
              Public Defender, of counsel and on the brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney   for   respondent   (Jason   Magid,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant     Antonio    D.   Hall    appeals    from   a   judgment       of

conviction entered after he conditionally pled guilty to one count
of   second-degree   unlawful       possession   of   a    weapon    (handgun),

N.J.S.A. 2C:39-5(b).       Pursuant to his plea agreement, two other

charges were dismissed, and he was sentenced to a five-year term

of imprisonment, subject to a three-and-one-half year period of

parole ineligibility, in accordance with the Graves Act, N.J.S.A.

2C:43-6(c).    On appeal, he challenges the denial of his motion to

suppress the weapon – a handgun – arguing "the police had neither

probable    cause    nor        reasonable    suspicion     to      conduct     an

investigatory stop."       We disagree and affirm.

      The facts adduced at defendant's suppression hearing can be

summarized as follows.          On March 21, 2014, at approximately 10:30

p.m., Camden County Police Officer Jordan Plitt,1 his partner,

Officer Joe Olivo, and five other officers were patrolling the

South   Camden   area      of    Chesapeake    and    Hartford      Streets,     a

residential, high-crime neighborhood.            They drove marked patrol

vehicles and wore uniforms that clearly identified them as police

officers.     From approximately fifteen feet away, Plitt observed

defendant standing alone on a street corner, wearing a balaclava

– a face mask that left only defendant's eyes unobscured – and a

hooded sweatshirt with the hood pulled up.                Defendant's clothes


1
   Officer Plitt was the only witness testifying at the suppression
hearing.



                                        2                                A-5761-14T4
hung disproportionately to the left.       When defendant spotted the

patrol vehicles approaching, he placed his left hand in his pocket

and began to "blade" the left side of his body away from officers. 2

Plitt's "training and experience" led him to suspect defendant was

trying to conceal a weapon.

     Plitt testified that defendant began to walk towards a house

on the corner.   The house was dark except for the porch light and

was surrounded by a fence and front gate.      Plitt parked and exited

the patrol vehicle.     When defendant reached the house, he began

"frantically . . . bang[ing] with a closed fist on the front door."

Plitt stood beyond the front gate and asked defendant if he lived

at the house.3    Defendant ignored his question and continued

knocking on the door.   Plitt asked defendant to come down and talk

to him.   With his hand still in his left pocket, defendant turned

and walked towards the gate.       Mere feet from Plitt, defendant

"placed his right hand on the gate and hurdled it -- jumped right

over it and began to flee."

     Plitt and Olivo gave chase.       The remaining officers began to

get into their vehicles to provide back up.         However, the foot



2
   The term blading describes an attempt to conceal a part of the
body by turning it away from an observing officer.
3
     Officers later determined defendant did not live at the
property.

                                   3                           A-5761-14T4
chase lasted only half a block. As Plitt was "closing the distance

about to tackle him," defendant removed his hand from his pocket,

revealing a silver handgun.         Although the lighting was dark, Plitt

testified he was close enough to clearly see the weapon. Defendant

threw the handgun, and Plitt tackled him.                          Plitt testified,

defendant "wasn't able to throw [the handgun] too far," so it was

within arm's reach. As Plitt struggled to apprehend him, defendant

"began to reach [for the gun] . . . [,] so [Plitt] struck him in

the face[,] and [Olivo] secured the weapon."

     In deciding defendant's suppression motion, the judge found

Plitt   to   be     credible,      noting       he    answered       all    questions

consistently.       The    judge   concluded         that,   considering      Plitt's

"training    regarding      firearm   possession,"           the    officer     had    a

"reasonable articulable suspicion supported by the facts on the

record that this defendant could have been carrying a weapon."

Specifically the judge cited to defendant's presence in a "high-

crime area at 10:34 p.m. at night," "the sagging of an object on

the left side of the defendant's body, the walking away, the

observations      that    the   officer       himself   made,      the     frantically

knocking at a door[,] coupled with the taking off running when the

officers approached defendant." The judge noted the door defendant

was frantically knocking upon was part of "a gated home," and his

presence on the property "could've been a trespass."                         Based on

                                          4                                    A-5761-14T4
these considerations, the court concluded there was justification

for the investigatory stop.

     On appeal, defendant argues:

                POINT I

                BECAUSE THE POLICE HAD NEITHER
                PROBABLE   CAUSE   NOR   REASONABLE
                SUSPICION     TO     CONDUCT     AN
                INVESTIGATORY STOP, THE GUN SEIZED
                FROM DEFENDANT AS A RESULT OF THE
                UNLAWFUL STOP SHOULD HAVE BEEN
                SUPPRESSED.

                     1.   BECAUSE THE POLICE DID
                NOT ORDER HALL TO STOP, AND ONLY
                ASKED HIM TO TALK TO THEM, THEY
                INITIATED A FIELD INQUIRY, NOT AN
                INVESTIGATORY STOP.

                     2.   THE POLICE DID NOT HAVE
                REASONABLE    SUSPICION  FOR   AN
                INVESTIGATORY STOP.

                     3.   THE          "PLAIN-VIEW"
                EXCEPTION DOES NOT APPLY.

     We review a motion judge's factual findings in a suppression

hearing with great deference.   State v. Gonzales, 227 N.J. 77, 101

(2016).   In our review of a "grant or denial of a motion to

suppress [we] must uphold the factual findings underlying the

trial court's decision so long as those findings are supported by

sufficient credible evidence in the record."   State v. Gamble, 218
N.J. 412, 424 (2014); see also State v. Rockford, 213 N.J. 424,

440 (2013).   We defer "to those findings of the trial judge which


                                 5                          A-5761-14T4
are substantially influenced by his opportunity to hear and see

the witnesses and to have the 'feel' of the case, which a reviewing

court cannot enjoy."    State v. Elders, 192 N.J. 223, 244 (2007)

(quoting State v. Johnson, 42 N.J. 146, 161 (1964)).            We owe no

deference, however, to the trial court's legal conclusions or

interpretation   of    the   legal       consequences   that   flow   from

established facts.    Our review in that regard is de novo.           State

v. Watts, 223 N.J. 503, 516 (2015); State v. Vargas, 213 N.J. 301,

327 (2013).

     Applying these standards, we find defendant's arguments to

be without sufficient merit to warrant extensive discussion in a

written opinion, R. 2:11-3(e)(2), and affirm substantially for the

reasons articulated by the motion judge in her oral decision,

adding only the following comments.

     We conclude that the evidence adduced at the suppression

hearing established that the police officer had a particularized

and articulable suspicion of criminal activity, justifying an

investigatory stop of defendant.           An investigatory stop, also

called a Terry4 stop or an investigatory detention, "occurs during

a police encounter when 'an objectively reasonable person' would

feel 'that his or her right to move has been restricted.'"            State


4
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889
(1968).

                                     6                            A-5761-14T4
v. Rosario, ____ N.J. ____,____ (2017) (slip op. at 18) (quoting

State v. Rodriguez, 172 N.J. 117, 126 (2002)).               An investigatory

stop "must be based on an officer's 'reasonable and particularized

suspicion . . . that an individual has just engaged in, or was

about to engage in, criminal activity.'"             Id. at 18-19 (quoting

State v. Stovall, 170 N.J. 346, 356 (2002)).

      When reviewing whether the State has established a valid

basis for an investigatory stop, we "give weight to 'the officer's

knowledge and experience' as well as 'rational inferences that

could be drawn from the facts objectively and reasonably viewed

in light of the officer's expertise.'"             State v. Citarella, 154
N.J. 272, 279-80 (1998) (quoting State v. Arthur, 149 N.J. 1, 10-

11   (1997)).   Facts   that    might      seem   innocent   when   viewed    in

isolation can sustain a finding of reasonable suspicion when

considered in the aggregate.           Stovall, supra, 170 N.J. at 368

(citing Citarella, supra, 154 N.J. at 279-80).                   "[A] group of

innocent   circumstances   in    the       aggregate[,    accordingly,]      can

support a finding of reasonable suspicion."              Ibid.

      Applying these principles, we find Plitt formed a reasonable

and particularized suspicion defendant had engaged in, or was

about to engage in, criminal activity based upon the aggregate of

his observations.   Plitt saw defendant standing on a corner in a

high-crime area, see State v. Pineiro, 181 N.J. 13, 26 (2004)

                                       7                               A-5761-14T4
(considering an area's reputation for crime a relevant factor when

assessing reasonable suspicion), wearing a balaclava and clothing

that hung disproportionately to the left and, when defendant

noticed Plitt, he attempted to conceal the left side of his body,

blading.        Pursuant   to   Plitt's    training    and   expertise,     his

observations indicated defendant might have a concealed weapon.

See Citarella, supra, 154 N.J. at 279 (citation and internal

quotation marks omitted) (holding "courts are to give weight to

the officer's knowledge and experience").             Upon observing Plitt,

defendant began frantically banging on the front door of a nearby

house.     State v. Privott, 203 N.J. 16, 29 (2010) (considering

defendant's nervous actions as a factor supporting reasonable

suspicion); Elders, supra, 192 N.J. at 250 ("nervousness and

conflicting statements, along with indicia of wrongdoing, can be

cumulative factors in a totality of the circumstances analysis

that leads to a finding of reasonable and articulable suspicion

of ongoing criminality").

     Based on the totality of these circumstances, Plitt was

justified    in    conducting    an   investigatory     stop,   even    before

defendant ran away.        Defendant's flight provided "an additional

factor   that     heighten[s]   the   level   of   reasonable   articulable

suspicion already engendered by [defendant's] antecedent actions."

Citarella, supra, 154 N.J. at 281; see also State v. Tucker, 136

                                       8                               A-5761-14T4
N.J. 358, 409 (1994) (concluding flight, when combined with other

evidence of criminal activity, can justify a suspect's detention

or arrest).

    The denial of defendant's suppression motion was supported

by sufficient credible evidence, and it was legally correct.     We

have no cause to disturb defendant's conviction.

    Affirmed.




                                9                         A-5761-14T4